COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Clements and Haley
Argued at Chesapeake, Virginia


TIMOTHY LANCE WESTFALL
                                                               MEMORANDUM OPINION * BY
v.     Record No. 0067-07-1                                   JUDGE ROBERT J. HUMPHREYS
                                                                   JANUARY 22, 2008
DEBORAH SUE WESTFALL 1


                   FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                               Westbrook J. Parker, Judge

                 Charles H. Staples (Benchmark Legal Services, on brief), for
                 appellant.

                 Cheshire I’Anson Eveleigh (Wolcott Rivers Gates, P.C., on brief),
                 for appellee.


       Timothy L. Westfall (“husband”) appeals the terms of a final decree of divorce between

him and Deborah Sue Westfall (“wife”), entered by the Circuit Court of the City of Suffolk

(“trial court”). Husband argues that: (1) the trial court erred in its failure to appoint a guardian

ad litem, (2) the trial court improperly calculated wife’s post-separation mortgage payments in

dividing and distributing the parties’ marital property, (3) the trial court erred in considering

husband’s adultery as grounds for an unequal distribution of marital property, (4) the trial court

erred in deviating from the presumptive child support amount in calculating husband’s child

support obligations, and (5) the trial court erred in ordering husband to have no contact with his

children, unless initiated by the children themselves. For the reasons that follow, we affirm the

judgment of the trial court, and award wife the cost of attorney’s fees on appeal.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           Appellee’s brief reflects that she is currently known as Deborah Sue Zirpolo.
                                             ANALYSIS

                                       A. Standard of Review

        We review the evidence in the light most favorable to wife as the party who prevailed

below. Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990). We review the trial

court’s decision for abuse of discretion in advancing the best interests of the children. See id. at

327-28, 387 S.E.2d at 795 (“In matters of custody, visitation, and related child care issues, the

court’s paramount concern is always the best interests of the child.”). A trial court’s

determination of the children’s best interests is not reversible on appeal unless the trial court

abuses its discretion in making that determination, or the decision lacks supporting evidence.

See M.E.D v. J.P.M., 3 Va. App. 391, 398, 350 S.E.2d 215, 220 (1986). Furthermore, an

appellate court will not reverse a trial court’s equitable distribution unless it ‘“has not considered

or has misapplied one of the statutory mandates, or . . . the evidence fails to support the findings

of fact underlying [its] resolution of the conflict in the equities.’” von Raab v. von Raab, 26

Va. App. 239, 246, 494 S.E.2d 156, 159 (1997) (quoting Robinette v. Robinette, 10 Va. App.

480, 486, 393 S.E.2d 629, 633 (1990)).

                            B. The Appointment of a Guardian Ad Litem

        Husband argues that the trial court erred in its failure to appoint a guardian ad litem for

his children because an appeal “was very likely.” Rule 5A:18 provides in pertinent part that

“[n]o ruling of the trial court . . . will be considered as a basis for reversal unless the objection

was stated together with the grounds therefor at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Husband concedes in his

designation of questions presented that this issue was not preserved for appeal and asks us to

invoke the ends of justice exception. However, husband’s concession is a concession of law, by

which we are not bound. Jiron-Garcia v. Commonwealth, 48 Va. App. 638, 652, 633 S.E.2d

                                                  -2-
744, 751 (2006). Husband made several motions for the trial court to appoint a guardian ad

litem, both orally and in written form. The trial court denied all of husband’s motions. Because

“the trial court and [the] opposing party [were] given the opportunity to intelligently address,

examine, and resolve [this] issue[] in the trial court,” Andrews v. Commonwealth, 37 Va. App.

479, 493, 559 S.E.2d 401, 408 (2002), we are satisfied that husband preserved this issue for

appeal. Accordingly, we address the merits of this issue without invoking the ends of justice

exception. See Rule 5A:18.

       “Although no statute expressly prohibits, permits, or requires a circuit court to appoint a

guardian ad litem for a child involved in a contested custody dispute, Virginia courts have

frequently done so.” Verrocchio v. Verrocchio, 16 Va. App. 314, 316-17, 429 S.E.2d 482, 484

(1993). “The established practice is that a guardian ad litem may be appointed after a trial judge

makes a preliminary finding that the best interests of the child require such appointment.” Id. at

317, 429 S.E.2d at 484. “This practice is necessitated by the reality that the interests of a parent

in a volatile custody dispute are not always consistent with those of the child.” Id.

       The trial court stated that it preferred to appoint a guardian ad litem when children in

divorce cases “hav[e] trouble understanding what is going on and don’t have somebody they can

trust.” The trial court found that the children “[o]bviously . . . trust[ed] Mrs. Doucette.” Thus,

the trial court found that the best interests of the children did not require the appointment of a

guardian ad litem.

       Husband argues that the trial court should have appointed a guardian ad litem because an

appeal “was very likely.” In support of his argument, husband cites Farley, 9 Va. App. 326, 397

S.E.2d 794. However, the issue in Farley involved the Virginia Uniform Child Custody

Jurisdiction Act and had nothing to do with the appointment of a guardian ad litem. We know of




                                                -3-
no reason why a trial court should be required to appoint a guardian ad litem simply because an

appeal “was very likely.”

         Husband also argues that the trial court should have appointed a guardian ad litem

because Dr. Zwemer, in his expert opinion, stated that Doucette had a conflict of interest in

serving as therapist for both husband and wife and the children. “[I]t is well established that the

trier of fact ascertains [an expert] witness’ credibility, determines the weight to be given to their

testimony, and has the discretion to accept or reject any of the witness’ testimony.” O’Rourke v.

Vuturo, 49 Va. App. 139, 150, 628 S.E.2d 124, 129 (2006) (quoting Piatt v. Piatt, 27 Va. App.

426, 435, 499 S.E.2d 567, 571 (1998)). Thus, the trial court was free to give little weight to

Zwemer’s testimony or reject it completely. In any event, husband offers no authority

suggesting that a trial court should be required to appoint a guardian ad litem for this reason

alone, especially given the fact that Doucette resigned her role as family therapist for husband

and wife, thus ending any supposed conflict of interest. 2 Accordingly, we hold that the trial

court did not err in its refusal to appoint a guardian ad litem and affirm the judgment of the trial

court.

                               C. The Valuation of the Marital Home

         Husband next argues that the trial court erred in calculating wife’s post-separation

mortgage payments in the division and distribution of the parties’ marital home. Specifically,

husband argues that the trial court erred in its classification of the home based on the date of the

parties’ evidentiary hearing, rather than the date of the parties’ separation. Therefore, husband

contends, the trial court improperly considered wife’s post-separation mortgage payments as her

separate property.


         2
         At oral argument, husband also argued that the fact that he represented to the trial court
that an appeal was likely required the appointment of a guardian ad litem. Husband cited no
authority for this assertion, and we know of none.
                                               -4-
       Code § 20-107.3(A)(2) provides in pertinent part that:

                 Marital property is . . . [a]ll . . . property . . . acquired by either
                 spouse during the marriage, and before the last separation of the
                 parties, if at such time or thereafter at least one of the parties
                 intends that the separation be permanent[.]

(Emphasis added.) Furthermore, the legislature left the date of classification up to the

determination of the courts, but in “most cases the appropriate date” is the date of separation.

Price v. Price, 4 Va. App. 224, 231-32, 355 S.E.2d 905, 909 (1987). The purpose of classifying

the property as of the date of separation is to allow the trial court to divide only that property

stemming from the marital partnership. Brett R. Turner, Equitable Distribution of Property

§ 5:28, at 427-28 (3d ed. 2005).

       Husband argues that the trial court improperly classified the marital home from the date

of the equitable distribution hearing. Thus, husband argues that wife’s post-separation mortgage

payments improperly created a separate property interest in the residence. Had the trial court

properly classified the home as of the separation date, husband contends that it would have

classified the home as marital, as opposed to part marital, part separate, or “hybrid property.”

       In making this argument, husband mischaracterizes the trial court’s classification of the

marital home. In our view, the trial court did, in fact, use husband and wife’s separation date as

the classification date and classified the marital home as marital property as of that time.

Because wife made the subsequent mortgage payments from her own salary, the trial court

considered these mortgage payments as wife’s separate property. Thus, the trial court ultimately

classified the marital residence as hybrid property. 3 Under the circumstances of this case, we


       3
           Code § 20-107.3(A)(3)(d) states, in pertinent part:
                 When marital property and separate property are commingled by
                 contributing one category of property to another, resulting in the
                 loss of identity of the contributed property, the classification of the
                 contributed property shall be transmuted to the category of
                 property receiving the contribution. However, to the extent the
                                                   -5-
find no error in this classification. To hold otherwise would be to entitle husband to the benefits

of wife’s separate mortgage payments, which occurred after the separation and did not derive

from the marital partnership. Thus, we affirm the judgment of the trial court in this regard, as

well.

                  D. Adultery as Grounds for Unequal Distribution of Property

        Husband’s third argument on appeal is that the trial court erred in using his adultery as

grounds for uneven distribution of marital property, when there was clear evidence of wife’s

condonation of his adultery for a substantial period of time prior to the separation. Husband

concedes that this issue was not preserved for appeal and again asks us to invoke the ends of

justice exception to Rule 5A:18.

        “Application of the ends of justice exception requires proof of an error that was ‘clear,

substantial and material.’” Herring v. Herring, 33 Va. App. 281, 287, 532 S.E.2d 923, 927

(2000) (quoting Brown v. Commonwealth, 8 Va. App. 126, 132, 380 S.E.2d 8, 11 (1989)). “The

record ‘must affirmatively show that a miscarriage of justice has occurred, not that a miscarriage

might have occurred.’” Id. (quoting Redman v. Commonwealth, 25 Va. App. 215, 221, 487

S.E.2d 269, 272 (1997)). Upon our review of the record, we are unconvinced that a miscarriage

of justice has occurred and decline to invoke the ends of justice exception. Accordingly, we do

not address this issue.

                                             E. Child Support

        Husband next argues that the trial court erred in deviating upward from the presumptive

child support guidelines contained in Code § 20-108.2 in establishing his child support


               contributed property is retraceable by a preponderance of the
               evidence and was not a gift, such contributed property shall retain
               its original classification.

(Emphasis added.)
                                                -6-
obligations. Specifically, husband argues that the deviation was based on projected private

school tuition costs and was thus not supported by “relevant evidence,” as required by Code

§ 20-108.1.

       Under Rule 5A:18, a specific argument must be made to the trial court at the appropriate

time, or the allegation of error will not be considered on appeal. “A general argument or an

abstract reference to the law is not sufficient to preserve an issue.” Edwards v. Commonwealth,

41 Va. App. 752, 760, 589 S.E.2d 444, 448 (2003) (en banc) (citations omitted). “Making one

specific argument on an issue does not preserve a separate legal point on the same issue for

review.” Id. Thus, “though taking the same general position as in the trial court, an appellant

may not rely on reasons which could have been but were not raised for the benefit of the lower

court.” West Alexandria Properties, Inc. v. First Va. Mortgage & Real Estate Inv. Trust, 221 Va.

134, 138, 267 S.E.2d 149, 151 (1980).

       In objecting to the terms of the final divorce decree, husband only stated that he

“object[ed] . . . to the Court’s award of child support on the grounds that it deviated [upwards]

from the presumptive amount calculated in accordance with [Code] § 20-108.2 . . . and place[d]

an extremely unfair burden on [him], which he [could not] afford.” Husband also objected to the

child support award because it required payment for “clubs, projects, field trips, uniforms, fees

and costs[,]” as opposed to the basic expenses of private school tuition. Essentially, husband

objected to the trial court’s child support award simply on the grounds that it was too high, and

he could not afford it. He mentioned nothing about the deviation being unsupported by “relevant

evidence,” nor did he mention Code § 20-108.1. Because husband did not raise this specific

argument in the trial court, this issue is not preserved for appeal. Furthermore, unlike husband’s

other questions presented, he does not ask us to invoke the ends of justice exception to Rule

5A:18. We will not consider the ends of justice exception sua sponte. Edwards, 41 Va. App. at

                                                -7-
761, 589 S.E.2d at 448. Accordingly, we refrain from addressing this question presented, as

well.

                                             F. Visitation

        Husband’s final argument on appeal is that the trial court erred in denying husband

court-ordered visitation, issuing a “no contact” order against him, and barring him from the

premises of the children’s school. Husband essentially argues that the trial court’s decision gave

too much weight to the children’s wishes and “unduly penalized” him for his erratic behavior,

given his fundamental rights as a parent. We disagree. 4

        The “paramount consideration for a trial court,” on the issue of determining custody is

the child’s best interest. Farley, 9 Va. App. at 329, 387 S.E.2d at 796. However, the ‘“liberty

interest at issue in this case – the interest of parents in the care, custody, and control of their

children – is perhaps the oldest of the fundamental liberty interests recognized by this Court.’”

Griffin v. Griffin, 41 Va. App. 77, 82, 581 S.E.2d 899, 901 (2003) (quoting Troxel v. Granville,

530 U.S. 57, 65 (2000)). “Custody and visitation disputes between two fit parents involve one

parent’s fundamental right pitted against the other parent’s fundamental right. The discretion

afforded trial courts under the best-interests test, Code § 20-124.3, reflects a finely balanced




        4
         Wife argues that this issue was not preserved for appeal, because, in his objection to the
final divorce decree, husband did not mention his erratic behavior, which he specifically labels as
“social functioning personality deficits.” Husband objected to the decree on the grounds that it
improperly gave the children “control over any visitation with the parent[, and] deprive[d]
[husband] of exercising a parental relationship[.]” Although this objection is vaguely worded,
we consider it sufficient to alert the trial court to the nature of husband’s argument. Accordingly,
we address the merits of husband’s argument.
                                                   -8-
judicial response to this parental deadlock.” Id. at 83, 581 S.E.2d at 902. 5 Consequently, in a

custody dispute between two parents, a trial court is required to place a greater emphasis on the


       5
           Code § 20-124.3 provides:
                 In determining best interests of a child for purposes of
                determining custody or visitation arrangements including any
                pendente lite orders pursuant to § 20-103, the court shall consider
                the following:

                 1. The age and physical and mental condition of the child, giving
                due consideration to the child’s changing developmental needs;

                  2. The age and physical and mental condition of each parent;

                  3. The relationship existing between each parent and each child,
                giving due consideration to the positive involvement with the
                child’s life, the ability to accurately assess and meet the emotional,
                intellectual and physical needs of the child;

                  4. The needs of the child, giving due consideration to other
                important relationships of the child, including but not limited to
                siblings, peers and extended family members;

                  5. The role that each parent has played and will play in the
                future, in the upbringing and care of the child;

                  6. The propensity of each parent to actively support the child’s
                contact and relationship with the other parent, including whether a
                parent has unreasonably denied the other parent access to or
                visitation with the child;

                  7. The relative willingness and demonstrated ability of each
                parent to maintain a close and continuing relationship with the
                child, and the ability of each parent to cooperate in and resolve
                disputes regarding matters affecting the child;

                  8. The reasonable preference of the child, if the court deems the
                child to be of reasonable intelligence, understanding, age and
                experience to express such a preference;

                  9. Any history of family abuse as that term is defined in
                § 16.1-228. If the court finds such a history, the court may
                disregard the factors in subdivision 6; and

                  10. Such other factors as the court deems necessary and proper to
                the determination.
                                                 -9-
best interests of the child than on the rights of the parents. See Piatt v. Piatt, 27 Va. App. 426,

432, 499 S.E.2d 567, 570 (1998). Furthermore, “[a]s long as the trial court examines the

[statutory] factors [of Code § 20-124.3], it is not ‘required to quantify or elaborate exactly what

weight or consideration it has given to each of the statutory factors.’” Sargent v. Sargent, 20

Va. App. 694, 702, 460 S.E.2d 596, 599 (1995) (quoting Woolley v. Woolley, 3 Va. App. 337,

345, 349 S.E.2d 422, 426 (1986)).

       The record supports the trial court’s conclusion that court-ordered visitation with husband

was not in the children’s best interests. Doucette reported that the children were “extremely

angry and very fearful of their father . . . and his reactions to what [was] going on in the home.”

In fact, Doucette stated that she had been in practice for twenty-five years in the area of divorce,

and had never before witnessed the type of resistance to unsupervised visitation that one of the

Westfall daughters exhibited. While husband asserts that “[his son] clearly enjoyed his contacts

with his father and valued their relationship,” the parties’ son in fact complained of stomach

aches before a visit and had difficulty sleeping during his visits with his father. Furthermore,

husband would often come to his daughters’ athletic events after his daughters had asked him not

to and approach them without a supervisor present. An athletic coach at the children’s school

stated that the children appeared attentive and focused when their father was not present at their

athletic events, but would become withdrawn and sullen when he arrived. See Code

§ 20-124.3(3) (“[t]he relationship existing between each parent and each child, giving due

consideration to the positive involvement with the child’s life, the ability to accurately assess and

meet the emotional, intellectual and physical needs of the child”).




                 The judge shall communicate to the parties the basis of the
               decision either orally or in writing.

                                                - 10 -
       Husband also repeatedly violated court orders and was not cooperative in family therapy

sessions with his children. See Code § 20-124.3(7) (“[t]he relative willingness and demonstrated

ability of each parent to maintain a close and continuing relationship with the child, and the

ability of each parent to cooperate in and resolve disputes regarding matters affecting the child”).

Husband frequently wandered the marital home nude after being asked not to, viewed

pornography while the children were nearby, and consumed alcohol when the children were

getting ready for school. See Code § 20-124.3(5) (“[t]he role that each parent has played and

will play in the future, in the upbringing and care of the child”). Finally, husband attempted to

convince his son to take sides during the divorce proceedings. See Code § 20-124.3(6) (“[t]he

propensity of each parent to actively support the child’s contact and relationship with the other

parent, including whether a parent has unreasonably denied the other parent access to or

visitation with the child”).

       While acknowledging that he wandered the house nude, viewed pornography, and drank

alcohol in the presence of his children, husband stresses that this behavior was caused by his

“social functioning personality deficits” as mentioned by Zwemer. At oral argument, in fact,

husband’s counsel characterized him as a “square peg in a round world.” Husband, therefore,

appears to argue that, as a matter of law, his “personality deficits” excuse his erratic behavior in

regards to the trial court’s custody determination. Husband offers no authority for this

proposition, and we accordingly find this argument to be without merit. 6


       6
         Husband also cites our holding in Denise v. Tencer, 46 Va. App. 372, 617 S.E.2d 413
(2005), in which we stated:

               “Without a finding of harm to the child, a court may not impose its
               subjective notions of ‘best interests of the child’ over the united
               objection of the child’s parents without violating the constitutional
               rights of these parents. In this regard, the parents’ constitutional
               rights take precedence over the ‘best interests’ of the child.”

                                                - 11 -
       The record supports the trial court’s finding that court-ordered visitation is not in the

children’s best interests. Accordingly, we affirm the judgment of the trial court.

                                         G. Attorney’s Fees

       The final issue before us is wife’s request for attorney’s fees on appeal. In determining

the propriety of such an award, we “view the record in its entirety and determine whether the

appeal is frivolous or whether other reasons exist for requiring additional payment.” O’Loughlin

v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996).

       Two of husband’s questions presented are procedurally defaulted. Husband makes many

of his other arguments either citing no authority or relying on out-of-context interpretations of

existing authority. In general, his arguments are largely frivolous. Furthermore, husband created

a six-volume joint appendix in excess of 3,000 pages, the vast majority of which has nothing to

do with the issues on appeal. 7 Despite the length of the joint appendix designated by husband,

husband makes very few citations to the record in his statement of facts and almost no citations

to the record in his statement of the case. Finally, husband misstates several material facts from

the record in his arguments. Because the litigation did not “address[] appropriate and substantial

issues[,]” Estate of Hackler v. Hackler, 44 Va. App. 51, 75, 602 S.E.2d 426, 438 (2004), we

grant wife’s request for attorney’s fees and costs on appeal.




Id. at 386, 617 S.E.2d at 420 (quoting Williams v. Williams, 24 Va. App. 778, 785, 485 S.E.2d
651, 654 (1997)). However, Denise dealt with the issue of grandparent visitation over the
objection of the natural parent, and has no application to this case. Indeed, the quotation
husband cites refers to the “united objection of the child’s parents” against third party visitation.
Thus, we find husband’s argument in this regard meritless as well.
       7
           For example, the joint appendix contained an article about tantric sex.
                                                - 12 -
                                          CONCLUSION

       For the foregoing reasons, we hold that the trial court did not err in the entry of its final

decree of divorce between husband and wife. Accordingly, we affirm the judgment of the trial

court. We remand this case to the trial court for a determination of wife’s attorney’s fees.

                                                                            Affirmed and remanded.




                                                - 13 -